Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art teaches dual (or more) monitor color calibration (see, for example, the cited pertinent reference to Ohnishi, US Patent Application Publication 2015/0243251, fig 1 and pp 100) and teaches color calibration devices in contact with a light emitting portion of a display device (see, for example, the cited pertinent reference to Horikawa, US Patent Application Publication 2015/0124002, fig 1 and pp 36).  Monitor stands are well-known in the art as well.  In the context of the independent claims as a whole, however, the prior art does not teach a monitor stand configured to mount a first display device and a second display device, the monitor stand including an extension arm attached to the monitor stand to interface with a color calibration device and selectively position the color calibration device in contact with a light-emitting portion of the first display device or a light-emitting portion of the second display device, and to collapse for stowage adjacent to the monitor stand.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T WELCH whose telephone number is (571)270-5364.  The examiner can normally be reached on Monday-Thursday, 8:30-5:30 EST, and alternate Fridays, 9:00-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID T. WELCH
Primary Examiner
Art Unit 2613



/DAVID T WELCH/Primary Examiner, Art Unit 2613